Citation Nr: 1633256	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  07-17 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with diabetic nephropathy, to include whether a separate compensable rating for nephropathy is warranted.


REPRESENTATION

Veteran represented by:	Jeffrey T. McGuire, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1967 to December 1970.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  During the course of the appeal, the claims file was transferred to the RO in Winston-Salem, North Carolina.

In September 2010, the Veteran testified at a Travel Board hearing at the RO in Pittsburgh, Pennsylvania before the undersigned.  

In December 2010, the Board remanded the case for additional evidentiary development, to include consideration of whether separate compensable ratings should be assigned for any complications of diabetes mellitus, type II.  In March 2016, the RO granted service connection for peripheral neuropathy of the right and left lower extremities, each assigned at 10 percent disabling.  These determinations were not appealed.  The case has been returned to the Board for further appellate review on the issue on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from June 1999 to May 2012 and March 2008 to February 2016.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.




REMAND

Pursuant to the December 2010 Board remand directives, the Veteran was afforded VA Disability Benefits Questionnaire (DBQ) examinations for diabetes mellitus, type II, and kidney conditions (nephrology), by the same examiner, in February 2016.  The VA examiner documented the Veteran's (a) current diagnosis of diabetic nephropathy or renal dysfunction caused by diabetes mellitus, type II; (b) current signs or symptoms due to renal dysfunction include persistent proteinuria (albuminuria) and persistent edema (due to renal dysfunction); and (c) September 2015 diagnostic testing results which revealed blood urea nitrogen (BUN) of 9mg percent and creatinine of 0.8mg percent.

In light of these February 2016 VA DBQ examination findings and absence of treatment or complaints for nephropathy and/or edema due to renal dysfunction in treatment records during the appeal period (as noted by the RO in denying a separate compensable rating), the Board finds that an additional VA examination is needed to properly adjudicate the claim on appeal, to include consideration of whether a separate compensable rating is warranted for diabetic nephropathy. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records dated from February 2016 to the present.

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completing the foregoing development and associating all additional records with the claims file, the Veteran should be afforded another VA examination for his service-connected diabetes mellitus, type II, with diabetic nephropathy (emphasis should be on the nephropathy for this examination).  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disabilities.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's service-connected diabetes mellitus, type II, with diabetic nephropathy, (a) utilizing the appropriate DBQ; (b) completing the appropriate diagnostic testing, to include BUN and creatinine; and (c) providing an opinion clarifying the February 2016 findings of persistent proteinuria (albuminuria) and persistent edema (due to renal dysfunction) with the absence of such findings in VA treatment records associated with the claims file at any time since the date of claim in August 2005. 

3.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  When the development requested has been completed, the issue on appeal should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

